EXAMINER’S COMMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In applicant’s Remarks/Interview Agenda filed on 2/2/2021, claims 5 and 15 were cancelled; claims 1 and 11 were amended; no new claims were added. As a result, claims 1-4, 6-14, 16-20 are pending, of which claims 1, and 11 are in independent form.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney of record Aileen Y. Mo (Reg. # 53,338) on 2/9/2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please amend claim 1 as follows:
1.	(Currently Amended) A computer-implemented method for facilitating security in a system of networked components, the method comprising: 
constructing a configuration graph that stores a first set of relationships between configuration parameters within a component and a second set of relationships between configuration parameters across different components,
wherein a relationship corresponds to a constraint and is indicated by one or more of: 
a range for a configuration parameter; and 
a conjunction or a disjunction of logical relationships between two or more configuration parameters,
wherein the configuration graph includes a plurality of nodes, including a first class of nodes and a second class of nodes,
wherein a node in the first class indicates a value for a configuration parameter for a first component, and
wherein a node in the second class indicates a relationship between configuration parameters, including the within-component configuration parameters of the first set of relationships and the across-component configuration parameters of the second set of relationships;
generating a set of candidate configuration parameter values that satisfy the constraints of the relationships in the configuration graph; and
selecting, from the set of candidate configuration parameter values, a first set of configuration parameter values that optimizes a security objective function. 

Please cancel claim 5.
Please amend claim 11 as follows - 
11.	(Currently Amended) A computer system for facilitating security in a system of networked components, the system comprising:
a processor; and 
a storage device storing instructions that when executed by the processor cause the processor to perform a method, the method comprising: 
constructing a configuration graph that stores a first set of relationships between configuration parameters within a component and a second set of relationships between configuration parameters across different components,
wherein a relationship corresponds to a constraint and is indicated by one or more of: 
a range for a configuration parameter; and 
a conjunction or a disjunction of logical relationships between two or more configuration parameters,
wherein the configuration graph includes a plurality of nodes, including a first class of nodes and a second class of nodes,
wherein a node in the first class indicates a value for a configuration parameter for a first component, and
wherein a node in the second class indicates a relationship between configuration parameters, including the within-component configuration parameters of the first set of relationships and the across-component configuration parameters of the second set of relationships;
generating a set of candidate configuration parameter values that satisfy the constraints of the relationships in the configuration graph; and
selecting, from the set of candidate configuration parameter values, a first set of configuration parameter values that optimizes a security objective function.  
Please cancel claim 15.
Allowable Subject Matter
Claims 1-4, 6-14, 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Applicant’s argument on pages 2 and 3 of Remarks filed on 2/1/2021 indicates that “none of these cited elements is the same as a configuration graph which ‘includes a plurality of nodes, including a first class of nodes and a second class of nodes, wherein a node in the first class indicates a value for a configuration parameter for a first component, and wherein a node in the second class indicates a relationship between configuration parameters, including the within-component configuration parameters of the first set of relationships and the across-component configuration parameters of the second set of relationships’.” This argument has been carefully and respectfully considered by the examiner and is persuasive.
Prior arts of record and further search do not explicitly teach or suggest the following limitations – “wherein the configuration graph includes a plurality of nodes, including a first class of nodes and a second class of nodes, wherein a node in the first , in view of all other limitations of claims 1, and 11, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEE K SONG/Examiner, Art Unit 2497